Citation Nr: 0518246	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  04-13 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
psoriasis (claimed as a skin rash) as due to an undiagnosed 
illness or a medically unexplained chronic multisymptom 
illnesses as a result of Persian Gulf War service.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
nonspecific inflammatory polyarthritis and/or psoriatic 
arthritis (claimed as a joint condition or an arthritic 
condition of multiple joints) as due to an undiagnosed 
illness or a medically unexplained chronic multisymptom 
illnesses as a result of Persian Gulf War service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from June 1984 to February 
1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.  Although it is not entirely clear 
from the rating decision, the RO appears to have reopened 
previously denied claims of entitlement to service connection 
for psoriasis and nonspecific inflammatory polyarthritis and 
denied them on the basis that the claimed disorders did not 
arise during service in the Gulf theater or manifest to a 
compensable degree after the last date of service in the Gulf 
theater.  In this regard, the Board notes that claims for 
service connection for psoriasis and psoriatic arthritis were 
denied in a September 2000 unappealed rating decision on the 
basis that they were not well grounded.  A previous 
requirement in the law that a claimant file a well grounded 
claim was eliminated by the Veterans Claims Assistance Act of 
2000 (VCAA) enacted in November 2000.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002).  That law provided 
that claims which were denied between July 14, 1999, and 
November 9, 2000, on the basis that they were not well 
grounded-as were the claims in this case-could be 
readjudicated as if the denial had not been made but only if 
a motion were filed by the claimant not later than November 
9, 2002.  38 U.S.C.A. § 5107, Notes, Effective and 
Applicability Provisions 2000 Acts (citing Pub. L. 106-475, 
§ 7, Nov. 9, 2000) (West 2002).

In this case, evidence and statements submitted by the 
veteran to reopen his claims were received by the RO in March 
2003 although one statement was dated November 5, 2002.  
Because nothing which could be construed as a motion for 
readjudication of the September 2000 was received by VA 
before November 9, 2002, the Board concludes that the 
September 2000 rating decision is a final decision, and the 
claims denied are subject to the requirements for reopening 
such claims prescribed by law.  38 U.S.C.A. §§ 5108, 7105(c); 
38 C.F.R. § 3.156(a).

Accordingly, the Board must review the question of whether 
new and material evidence has been submitted to reopen the 
claims because, regardless of what the RO has done in cases 
such as this, the Board does not have jurisdiction to 
consider a claim which was previously adjudicated and denied 
unless new and material evidence is presented, "and before 
the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 
Suttmann v. Brown, 5 Vet. App. 127, 135 (1993); 38 U.S.C.A. 
§§ 5108, 7104(b), 7105(c) (West 2002).  Therefore, the Board 
is required by statute to review whether new and material 
evidence has been submitted to reopen the claim.

The Board has recharacterized the issues as they appear on 
the cover page of the this decision and has reopened the 
claims in the decision below.  The reopened claims for 
service connection for psoriasis (claimed as a skin rash) and 
nonspecific inflammatory polyarthritis and/or psoriatic 
arthritis (claimed as a joint condition or an arthritic 
condition of multiple joints) as due to an undiagnosed 
illness as a result of Persian Gulf War service are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  The RO denied the veteran's claims of entitlement to 
service connection for psoriasis and psoriatic arthritis, 
when it issued an unappealed rating decision in September 
2000.  

2.  Evidence submitted since the September 2000 rating 
decision, when considered with previous evidence of record 
relates to an unestablished fact necessary to substantiate 
the claims and raises the possibility of substantiating the 
claims of entitlement to service connection for psoriasis and 
nonspecific inflammatory arthritis, to include as due to an 
undiagnosed illness as a result of the veteran's Persian Gulf 
War service.


CONCLUSIONS OF LAW

1.  Evidence received since the final September 2000 
determination wherein the RO denied the veteran's claim of 
entitlement to service connection for psoriasis is new and 
material, and the veteran's claim for those benefits is 
reopened. 38 U.S.C.A.   §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2004).

2.  Evidence received since the final September 2000 
determination wherein the RO denied the veteran's claim of 
entitlement to service connection for psoriatic arthritis is 
new and material, and the veteran's claim for those benefits 
is reopened.             38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) emphasized 
VA's obligation to notify claimants what information or 
evidence is needed in order for a claim to be substantiated, 
and it affirmed VA's duty to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  In this 
case, the RO had a duty to notify the veteran what 
information or evidence was needed in order reopen the claims 
for service connection for psoriasis and nonspecific 
inflammatory polyarthritis.  VCAA specifically provided that 
nothing in amended section 5103A, pertaining to the duty to 
assist claimants, shall be construed to require VA to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured.  38 U.S.C.A. § 5103A(f).  
In the decision below, the Board has reopened the veteran's 
claims for service connection for psoriasis and nonspecific 
inflammatory polyarthritis, and therefore, regardless of 
whether the requirements of the VCAA have been met in this 
case, no harm or prejudice to the appellant has resulted.  
See Mayfield v. Nicholson, No. 02-1077, slip op. at 15 (U.S. 
Vet. App. April 14, 2005); Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 
119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.

Requirements To Reopen The Claims For Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2006.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  A 
qualifying chronic disability cannot be attributed to any 
known clinical diagnosis by history, physical examination, 
and laboratory tests.  38 C.F.R. § 3.317(a)(1)(ii).  The term 
"qualifying chronic disability" means a chronic disability 
resulting from (1) an undiagnosed illness; (2) a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; or (3) any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service connection.  38 U.S.C.A. 
§ 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).

The term medically unexplained chronic multisymptom illness 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  To reopen a previously disallowed 
claim, new and material evidence must be presented or secured 
since the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

Analysis

The veteran originally filed an application for compensation 
in January 2000.  In a September 2000 rating decision, 
service connection for psoriasis and psoriatic arthritis, 
claimed as undiagnosed illnesses as result of the veteran's 
Persian Gulf War service, was denied.  Notice of the decision 
was mailed to the veteran in September 2000.  He did not 
appeal and the decision became final.  The veteran filed a 
request to reopen the claims in March 2003.  

The relevant evidence available to the RO in September 2000 
included private medical records from Dermatology Consultants 
and Regions Hospital.  These records indicated that the 
veteran was diagnosed with psoriasis and psoriatic arthritis.  
The RO denied the claims for service connection for psoriasis 
and for psoriatic arthritis in the September 2000 rating 
decision because a private physician, who diagnosed 
psoriasis, noted in a February 2000 report that it did not 
appear that the veteran's skin rash was related to the Gulf 
War.  

Additional evidence has been associated with the claims file 
since the RO's September 2000 denial of the veteran's claims.  
This evidence includes: various statements of the veteran; 
private medical records from Health Partners, Dr. ERS 
(initials), and Regions Hospital, indicating that the veteran 
was diagnosed with poly articular inflammatory arthritis and 
psoriasis, as well as developing a positive serum for 
Rheumatoid Arthritis; service medical records submitted in 
March 2003 by the veteran; a March 2003 lay statement from 
the veteran's commanding officer revealing the veteran was 
exposed to fumes from burning oil wells and carbon fumes from 
a disintegrated aircraft, as well as pyridostigmine bromide; 
and two May 2003 VA examination reports. 

The Board finds that this evidence is not considered 
cumulative or redundant of the evidence of record at the time 
of the final September 2000 RO rating decision, and that this 
evidence is "new" because it was not previously before 
agency decisionmakers.  In addition, the Board finds that the 
evidence, particularly a December 2002 letter from Dr. ERS 
and the May 2003 VA examination reports are material evidence 
because, when considered by themselves or with previous 
evidence of record, they relate to an unestablished fact 
necessary to substantiate the veteran's claims.  
Specifically, these reports indicate uncertainty that the 
veteran's skin and joint symptoms can be attributed clearly 
to diagnoses such as psoriasis or psoriatic arthritis.  For 
example, with regard to the skin, one VA examiner noted that 
it did not appear that the skin condition had "a definitive 
diagnosis" and she could not exclude the possibility that 
the skin condition was due to Persian Gulf service.  With 
regard to the joint disorder, ERS's December 2002 letter and 
her treatment notes show that she thought it was not clear 
whether the joint disorder was psoriatic arthritis, 
rheumatoid arthritis, or inflammatory polyarthritis.  The VA 
examiner diagnosed nonspecific inflammatory arthritis with 
profound manifestations shown at the time of the May 2003 
examination.  The Board concludes that, because the 
additional evidence less clearly attributed the veteran's 
skin and joint symptoms to diagnoses of psoriasis and 
psoriatic arthritis, the evidence raises a reasonable 
possibility of substantiating a claim for skin and joint 
symptoms due to an undiagnosed illness in a Persian Gulf 
veteran.  Accordingly, the Board concludes that new and 
material evidence has been submitted in this case, and the 
claims may be reopened.

Although the Board has determined that the evidence noted 
above is sufficient to reopen the claims, the Board conclude 
that additional evidentiary development is needed to decide 
the claims on appeal.  This development is described in the 
REMAND portion below.  


ORDER

New and material evidence having been submitted, claims for 
service connection for psoriasis and nonspecific inflammatory 
polyarthritis are reopened.  To this extent only, the appeal 
is granted.


REMAND

Reasons for remand:  1.  Incomplete medical examination 
reports:  The veteran claims that he is entitled to service 
connection for a skin disorder and a joint disorder due to an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness in a Persian Gulf veteran.  
Specifically, he indicates that his skin and joint disorders 
have not been attributed to one specific diagnosis, and that 
therefore they should be considered as undiagnosed illnesses.  
He also argues that the diagnosis of nonspecific inflammatory 
polyarthritis meets the requirements of a medically 
unexplained chronic multisymptom illness.  The Board 
concludes that further development of the medical evidence is 
needed to address these contentions.

2.  Additional request for service medical records and/or 
explanation for the file of futility of additional requests:  
In the September 2000 rating decision, the RO indicated that 
the veteran's service medical records could not be located at 
the Records Management Center (RMC) and that the veteran had 
not returned NA Forms 13075 and 13055 to continue the search.  
However, in May 2003, the RO received copies of many service 
medical records dated from 1984 to 1991.  It is not clear 
from the file whether these copies were in the veteran's 
possession and submitted by him (they are date stamped 
received on the same day that the veteran's application to 
reopen was received) or whether they were forwarded by the 
RMC (a computer printout in file right after the service 
medical records bears a date stamp by the VA RMC.  Although 
many progress notes and consultation sheets were received, 
only portions of two examination reports were among these 
records and neither was the entrance or separation 
examination reports.  Therefore, the Board concludes on 
remand that the RO should make an additional request for 
service medical records and/or provide an explanation for the 
file of the futility of any additional requests.  38 C.F.R. 
§ 3.159(c)(2).  All requests to obtain these records should 
be clearly documented in the veteran's claims folder.

3.  Inadequate VCAA notice letter:  The April 2003 letter 
sent to the veteran did not adequately notify him of the 
information and evidence needed to substantiate his claims 
for service connection either on a direct basis or under the 
special provisions in the law for service connection for 
certain undiagnosed or medically unexplained illnesses in 
Persian Gulf veterans and what evidence he was to provide and 
what evidence VA would get.  Therefore, on remand, another 
letter should be sent to him. 

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  To ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, send the veteran a 
letter and tell him what evidence and 
information is necessary to substantiate 
a claim for service connection in general 
(on a direct basis) and to substantiate a 
claim for service connection for an 
undiagnosed illness or a medically 
unexplained chronic multisymptom illness 
in a Persian Gulf veteran and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  Contact the veteran and request that 
he identify all healthcare providers, VA 
and non-VA, inpatient and outpatient, if 
any, who have treated him for skin and 
joint disorders since May 2003.  He 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified private 
medical reports.  

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  All information, 
which is not duplicative of evidence 
already received, should be associated 
with the claims file.

3.  Contact the National Personnel 
Records Center (NPRC) or other 
appropriate record depository to attempt 
to obtain the veteran's complete service 
medical records, i.e., the original 
service medical records or additional 
records to the copies received in March 
2003.  All requests for records, to 
include negative responses, should be 
clearly documented in the veteran's 
claims file.  

Clarify for the record, if possible, 
whether the copies of the service medical 
records received by the RO in March 2003 
were submitted by the veteran or obtained 
from the RMC.  If submitted by the 
veteran, request him to submit any other 
service medical records in his 
possession. 

4.  If the attempts to obtain any of the 
relevant records sought are unsuccessful, 
notify the veteran by identifying the 
specific records not obtained, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claims.  
38 U.S.C. § 5103A(b)(2).

5.  Schedule the veteran for VA 
examinations by specialists in 
dermatology and rheumatology or other 
available appropriate medical 
specialists.   

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies must be conducted.  The 
examiners are asked to render opinions as 
to the following:

Dermatology Examination

Whether the veteran currently has an 
undiagnosed illness as a result of his 
service in the Gulf War manifested by a 
skin rash or whether his skin disorder 
may be attributed to a specific 
diagnosis.  If it is determined that the 
skin disorder cannot be attributed to a 
specific diagnosis, the examiner should 
indicate, based on review of the medical 
reports of record, when the undiagnosed 
condition first manifested itself.  If it 
is determined that the veteran has a 
diagnosed skin disorder, to include 
psoriasis, the examiner should state 
whether it is at least as likely as not 
(50% or greater) that this skin disorder 
had its onset in active service from June 
1984 to February 1992 or is the result of 
a disease or injury shown in service by 
the service medical records.  (The term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)

The examiner should also state (1) 
whether it would be accurate to say that 
any diagnoses given for the skin disorder 
in this case,--including 
psoriasis,--constitute "medically 
unexplained chronic multisymptom 
illnesses" that are without 
pathophysiology or etiology, 
characterized by overlapping symptoms and 
signs, and have features such as fatigue, 
pain, disability out of proportion to 
physical findings, and inconsistent 
demonstration of laboratory findings; or 
(2) whether any diagnoses given for the 
skin disorder in this case,--including 
psoriasis,--are illnesses of at least 
partially understood etiology and 
pathophysiology.

Rheumatology Examination

Whether the veteran currently has an 
undiagnosed illness as a result of his 
service in the Gulf War manifested by 
multiple joint pains.  If so, the 
examiner is also asked to indicate when 
the condition first manifested.  If it is 
determined that the veteran has a 
diagnosed multiple joint disorder, to 
include psoriatic arthritis, nonspecific 
inflammatory polyarthritis, and/or 
rheumatoid arthritis, the examiner should 
state whether it is at least as likely as 
not (50% or greater) that this joint 
disorder had its onset in active service 
from June 1984 to February 1992 or is the 
result of a disease or injury shown in 
service by the service medical records.  
(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)

The examiner should also state (1) 
whether it would be accurate to say that 
the diagnoses given for the joint 
disorder in this case,--including 
psoriatic arthritis, nonspecific 
inflammatory polyarthritis, rheumatoid 
arthritis,--constitute "medically 
unexplained chronic multisymptom 
illnesses" that are without 
pathophysiology or etiology, 
characterized by overlapping symptoms and 
signs, and have features such as fatigue, 
pain, disability out of proportion to 
physical findings, and inconsistent 
demonstration of laboratory findings; or 
(2) whether psoriatic arthritis, 
nonspecific inflammatory polyarthritis, 
and/or rheumatoid arthritis are illnesses 
of at least partially understood etiology 
and pathophysiology.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims for service 
connection for psoriasis (claimed as a 
skin rash) and for nonspecific 
inflammatory polyarthritis and/or 
psoriatic arthritis (claimed as a joint 
condition or an arthritic condition of 
multiple joints) as due to an undiagnosed 
illness or as a medically unexplained 
chronic multisymptom illnesses as a result 
of Persian Gulf War service.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until the VBA AMC notifies him; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examinations without good cause shown may adversely affect 
the outcome of 
his claims and may result in their denial.  38 C.F.R. § 3.655 
(2004).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


